726 N.W.2d 410 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert Milton VANGEISON, Defendant-Appellant.
Docket No. 132015, COA No. 254117.
Supreme Court of Michigan.
February 2, 2007.
On order of the Court, the application for leave to appeal the July 13, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. Defendant is entitled to early parole eligibility under MCR 791.234(12). People v. Kelly, 474 Mich. 1026, 708 N.W.2d 416 (2006).